Citation Nr: 0411877	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for nonservice-
connected death pension.  


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had pre-war service from September 1941 to 
December 1941, was beleaguered from December 1941 to April 
1942, had recognized guerilla service from February 1945 to 
March 1945 and had service with the regular Philippine Army 
from April 1945 to February 1946.  The veteran died in 
February 1975.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in August 2003.  


FINDINGS OF FACT

1.  The veteran died in February 1975; his death certificate 
lists the cause of death as cardio-respiratory arrest due to 
cerebral vascular accident due to essential hypertension. 

2.  Cardio-respiratory arrest, cerebral vascular accident and 
essential hypertension were not manifested during the 
veteran's period of active duty service or for many years 
thereafter, nor were the disabilities otherwise related to 
such service or any service-connected disability. 

3.  Service connection was not in effect for any disability 
during the veteran's lifetime.  

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

5.  The veteran served with the recognized guerillas and the 
regular Philippine Army.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2003). 

2.  The appellant's claim for non-service connected death 
pension benefits is without legal merit.  38 U.S.C.A. §§ 101, 
107, 1541 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With regard to the claim of entitlement to service connection 
for the cause of the veteran's death, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for this entitlement.  The discussions in 
the rating decision and statement of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a April 2002 letter 
(issued prior to the rating decision on appeal), the 
appellant was effectively furnished notice of the types of 
evidence necessary to substantiate her claims as well as the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Additional VCAA notice 
was furnished to the appellant in an October 2003 letter.  
The Board finds under the circumstances that proper VCAA 
notice was furnished to the appellant in a timely manner. 

Further, after reviewing the claims folder, the Board also 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and regulation 
to the extent possible.  The record in this case includes 
available service records, a death certificate and 
correspondence from the appellant.  The appellant reported 
that the veteran had been treated by a private doctor.  The 
RO made two separate attempts to obtain medical evidence from 
the doctor.  In an October 2003 statement, the appellant 
indicated that she was unable to obtain the private medical 
records.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

With regard to the claim of entitlement to nonservice-
connected death pension, the Board notes Congress, in 
enacting the VCAA, noted the importance of balancing the duty 
to assist with "the futility of requiring VA to develop 
claims where there is no reasonable possibility that the 
assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As 
indicated below, as the law is dispositive in regard to the 
claim of entitlement to nonservice-connected death pension, 
the VCAA is not applicable.   

Entitlement to service connection for the cause of the 
veteran's death

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes). For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c) 
(2002).



Analysis

The veteran died in February 1975.  The cause of death was 
reported to be cardio-respiratory arrest due to cerebral 
vascular accident due to essential hypertension.  Service 
connection was not in effect for cardio-respiratory arrest, 
cerebral vascular accident or essential hypertension and 
there is no evidence in the service records demonstrating the 
presence of either disorder during the veteran's active duty 
service or for many years after his discharge.  On an 
Affidavit for Philippine Army Personnel which the veteran 
completed in April 1945, the area where the veteran was to 
provide a chronological record of all wounds and illnesses 
incurred was left blank but other blanks were filled in 
appropriately.  There is no competent evidence of record 
which links any of the listed causes of the veteran's death 
to his active duty service.  There is therefore no basis for 
finding that the disabilities causing the death of the 
veteran were manifested during service so as to show direct 
incurrence.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.

The appellant has alleged that the veteran was a POW and, as 
such, warrants service connection for the cause of the 
veteran's death as he died of coronary problems.  With regard 
to Philippine service, service department certifications 
document various forms of service.  See 38 C.F.R. §§ 3.8, 3.9 
(2001), redesignated at 38 C.F.R. §§ 3.40, 3.41 (2002), 
respectively.  Generally, a service department determination 
as to an individual's military service shall be binding upon 
VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 
Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  38 C.F.R. § 3.1(y).  Under 38 
C.F.R. § 3.1, however, VA is not required to follow the 
service department's findings that the veteran was not a POW.  
Young, supra; see also VAOPGCPREC 14-94.  VA may utilize 
other evidence to establish the conclusion of a Philippine 
military veteran's period of service under 38 C.F.R. § 3.9(b) 
(2001), redesignated at 66 Fed. Reg. 66,767 (Dec. 27, 2001) 
(now codified at 38 C.F.R. § 3.41(b) (2002)).  If the 
appropriate evidence is not submitted, the claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and, as such, must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

In the current case, the Board notes that the service 
department determined in September 1975 that the veteran did 
not have any valid service as a POW.  The evidence submitted 
by the appellant in support of her claim is not sufficient to 
change this determination.  The appellant submitted an 
Affidavit for Philippine Army Personnel dated in April 1945 
wherein the veteran indicated that he served from August 1941 
to April 9, 1942, and escaped on April 9, 1942.  A separate 
Philippine document completed by the veteran indicated that 
he reported he was a POW at Camp O'Donnell from April 10, 
1942 to May 8, 1942.  Even if these documents were accepted 
as factually accurate, they only demonstrate that the veteran 
was a POW for 28 days, at most.  The POW presumptions are 
only applicable if the veteran was interned or detained for 
not less than 30 days.  Most importantly for this case, 
however, the POW presumptions would be of no benefit to the 
appellant's claim even if POW status were shown, as the 
diseases to which the veteran's death is attributable, 
cardio-respiratory arrest, cerebral vascular accident and 
essential hypertension, are not diseases listed as 
presumptively service-connected in former POWs.  See §§ 
3.307, 3.309(c).

The only evidence of record which links the cause of the 
veteran's death to active duty in any way is the appellant's 
own allegations and testimony.  The appellant has not 
demonstrated that she has the medical expertise that would 
render competent her statements as to the relationship 
between the veteran's cause of death and any disabilities.  
Her opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.312 with respect to the relationship between the death of 
the veteran and any potentially service-connected disorders.  
See Moray v. Brown, 2 Vet. App. 211, 214  (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  The 
competent medical evidence of record does not in any manner 
suggest that any potentially service-connected disability, 
played any direct or contributory role in the veteran's 
death.  

The Board sympathizes with the appellant and fully 
understands her contentions.  However, after reviewing the 
record the Board is compelled to conclude that the 
preponderance of the competent evidence is against a finding 
that the veteran's death was in any manner due to a disease 
or injury related to his active duty service.  It follows 
that the provisions of 38  U.S.C.A. § 5107(b) are not for 
application in this case.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to the issue on appeal.  

Entitlement to nonservice-connected death pension.

In regard to the appellant's claim for non-service connected 
death pension benefits, the appellant alleged that the 
veteran had active duty service from December 1941 to January 
1946 and that she was entitled to a nonservice-connected 
pension based on her husband's military service during WWII.  
See generally 38 U.S.C.A. § 1541.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances.  Those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, are included for compensation benefits and DIC.  
Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 
3.41(a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2)  
the document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Whether a person is a veteran is a question dependent on 
Service Department certification.  38 C.F.R. § 3.41 (a)(d); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In the 
instant case, the service department has verified the veteran 
had honorable service in the recognized guerillas from 
February 25, 1945 to March 31, 1945 and with the Regular 
Philippine Army from April 8, 1945 to February 25, 1946.  
This certification was based on the information supplied by 
the appellant and as reflected in the veteran's service 
personnel records.  The Board is bound by the certification 
of the service department.  38 C.F.R. §§ 3.8, 3.9;  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The appellant has 
not introduced any evidence which would justify another 
attempt at verification of service such as a different 
service number or alternative spellings of the veteran's 
name.  

In sum, the veteran's service is not deemed to have been 
active military, naval, or air service for the purposes 
conferring eligibility to nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107 (a).  Where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the Board finds the appellant has no 
legal entitlement to nonservice-connected death pension 
benefits.  


ORDER

The appeals are denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



